Hoar, J.
The consideration for the contract upon which this action was brought, was a sale of intoxicating liquors made by the plaintiffs, who were residents of the city of New York, to the defendant in that city. As the sale was lawful where it was made, the defence can only be maintained by showing that the liquors were bought for the purpose of illegal keeping or sale *268within this commonwealth, and that the plaintiffs knew or had reasonable cause to believe that such purpose was entertained by the defendant. Gen. Sts. c. 86, § 61. The judge who presided at the trial ruled that the evidence was wholly insufficient to support this defence, and we think his ruling was right.
The letter upon which the defendant relied contains no evidence that the plaintiffs knew, or were notified, or had any reason to believe that the sale of liquors in Massachusetts by the defendant was prohibited by law. There was no proof in the case that the plaintiffs had ever been in Massachusetts, had ever had any dealings there before, or had any knowledge of our penal legislation. The burden of prpof to show that they had was on the defendant, and there was no presumption of law or fact to aid him in sustaining it. Every man is bound and presumed to know the laws of the state or country in which he lives or transacts business; but not of a foreign state or country. If the defendant had furnished any proof that the plaintiffs knew, or had reason to know, that the sale of liquor was prohibited in this commonwealth, except under certain limitations, the suspicious circumstances upon which he relied might have been proper for the consideration of the jury. But the letter gave no intimation of the kind, and no other proof was offered. Failing in this essential point, the case is wholly unlike Webster v. Munger, 8 Gray, 584.

Exceptions overruled.